Citation Nr: 0844500	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-02 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left hip.  

2.  Entitlement to service connection for arthritis of the 
right wrist, secondary to the service-connected right thumb 
disability.  

3.  Entitlement to an earlier effective date for the grant of 
a total disability rating for individual unemployability.  


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from May to November 1954 and 
from March 1958 to August 1962.
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a Board hearing via video-conference.  
The RO sent the veteran a letter on May 8, 2007, informing 
him that he was scheduled for a video conference hearing on 
June 12, 2007.  The record indicates that the veteran failed 
to appear for this hearing.  

On October 31, 2007, the RO received a letter from the 
veteran asking that his video conference hearing be 
rescheduled.  The veteran reported that he was unable to 
attend the June 2007 hearing because he had a total knee 
replacement, and he attached a copy of an operative report 
indicating that the veteran had total knee replacement of the 
right knee on June 13, 2007.  

The Board notes that the date of the surgery post-dates the 
date of the hearing.  Regardless, based on the proximity 
between the two and the nature of the operation conducted, 
the Board finds that good cause has been shown for 
rescheduling.  See 38 C.F.R. §§ 20.702, 20.704.  

Accordingly, the case is REMANDED for the following action:

The RO should make the necessary 
arrangements to schedule the appellant 
for a video-conference hearing at the RO 
and notify him of the scheduled hearing 
at the latest address of record.  A copy 
of the notice provided to the veteran of 
the scheduled hearing should be placed in 
the record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




